DETAILED ACTION
This office action is a response to the remarks filed on June 17, 2022.
Claims 28-47 are pending.
Claims 28,33-38 and 43-47 are rejected.
Claims 29-32 and 39-42 are objected to.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see page 9, filed June 17, 2022, with respect to the objection to the title have been fully considered and are persuasive.  The objection to the title has been withdrawn. 

Applicant's arguments, see page 9- 11, filed June 17, 2022 with respect to the rejection of Claim 28 and 38 under 35 U.S.C. §103 have been fully considered but they are not persuasive. 

A. Applicant argues as follows:
In Bennis, while low-latency (delay stringent) vs. high-latency (delay-tolerant) applications is made, Bennis only performs a balancing act with respect to the unlicensed vs. licensed bands. 
Here, traffic suitable for delay-tolerant applications is off-loaded to the Wi-Fi network while delay stringent applications (e.g., video, streaming, and the like) are steered towards the licensed spectrum. There is not actually any determination as to whether the unlicensed band is congested, but instead, delay-tolerant applications are steered towards the unlicensed spectrum while delay stringent applications are steered towards the licensed spectrum. 
While the unlicensed band is sensed for whether idle or not, the data is not changed from the unlicensed band to the licensed band if the unlicensed band is idle, but instead, the SCBS reattempts to send the data at random time instants, waiting for a next access opportunity. Therefore, the bands are not switched according to idleness or not, but the unlicensed band is repeatedly checked for the next access opportunity to send the delay stringent applications. The checking is not dependent upon the application program comprising a low-latency service, but the checking is done whenever there is an attempt to use the unlicensed band.
Aksu operates in a very different manner, where a load balancer is 112 determines one or more measures of load associated with a network that corresponds to an unlicensed spectrum RAT. See para. 0043. The part in para. 0047 that "the process 400 may further include instructing (at 420) the user device...to attach to a particular network that corresponds to the selected spectrum" does not equate to "if the unlicensed frequency band is in a congested state and instruction may be indicated to schedule data using a licensed frequency band for transmission". 
Load balancing is performed, but not scheduling a data packet of the terminal to a licensed frequency band based upon the licensed frequency band being in a congestion state, and particularly not after a determination of the congestion state when the N application programs comprise an application program comprising a low-latency service. 
The different types of load balancing of Bennis and Aksu do not add up to the claimed language of claim 28.

Examiner respectfully disagrees. Examiner notes the claim language merely discloses N applications being a low-latency service. That is based on the claim language a  low latency service greater than 0, merely needs to exist on the terminal. Further the decision is made based on a congestion state. Applicant has not particular defined “the congestion state” in the claim. 
Prior art reference Bennis is directed to a method and apparatus for inter-RAT integration. Applicant correctly notes in the remarks Bennis teaches a balancing act of the unlicensed vs licensed bands. When traffic suitable for delay-tolerant applications are offloaded to the Wi-Fi network while delay stringent application (low-latency) services are steered to the licensed spectrum. Bennis discloses small cells (seamlessly) steer their respective traffic between 3G and Wi-Fi radio access technologies (RATs) as a function of (heterogeneous) users' traffic requirements, network load, and interference levels. This long-term self-organizing learning process on the Wi-Fi band is carried out on a faster time-scale, as compared to the licensed band, in which the goal is to balance the load between both RATs (Bennis Paragraph [0024]). Bennis discloses a load-based policy (Bennis Paragraph [0046, 0051, 0060-0064]). That is Bennis takes action when the cell begins to get overloaded (congested) to schedule traffic between a unlicensed frequency band to a licensed frequency band.

In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
Prior art reference Aksu further teaches handling hand over of traffic between an unlicensed band and a licensed band based on an overloaded state (congestion state). Aksu Paragraph [0010] Unlicensed and shared spectrum bands in which This network load information may be used to load balance user devices across available bands (e.g., carrier aggregation may be performed, across multiple bands, when respective bands are not overloaded); Paragraph [0016] Load balancer including one or more devices performing load balancing of user devices with their respective carriers (i.e., unlicensed and licensed bands). Load balancer 112 may determine measures of load associated with particular carriers, associated with base station 110, and may make handover decisions based on the measures of load. For example, if a first carrier is relatively overloaded (congested), while a second carrier is relatively underutilized, load balancer 112 may output an instruction to base station 110 to hand over one or more user devices 105, connected to the first carrier, to the second carrier. Additionally, or alternatively, load balancer 112 may make load balancing decisions based on factors such as a device type of user device 105 and/or a traffic type associated with user device 105; Paragraph [0038] load balancing module 320 may receive access permission information, for a particular shared frequency band, indicating a maximum level of load for the particular shared frequency band. Load balancing module 320 may determine, based on cell analytics information, whether the particular shared frequency band is overloaded. If the particular shared frequency band is overloaded, load balancing module 320 may determine which user device(s) 105 to hand over to a different frequency band, and may further determine to which frequency band(s) user device(s) 105 should be handed over. Load balancing module 320 may, in some implementations, use information regarding the unlicensed spectrum (e.g., signal strength information) when determining a load of the unlicensed spectrum, and may select the unlicensed spectrum or the shared spectrum, for a particular user device 105, based on the relative loads of the unlicensed and the shared spectrums; Aksu Figure 1-5; That is if the unlicensed frequency band is in a congested state and instruction may be indicated to schedule data using a licensed frequency band for transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barkley with the teachings of Aksu. Aksu provides a solution in which a system utilizes a base station to perform carrier aggregation in which multiple carriers are used for a particular user device to improve throughput, latency, and reliability experienced by the particular user device (Aksu Abstract; Paragraph [0009-0016]).

Examiner notes the rejection has further been revised and set forth below to improve clarity (see Office Action).

B. Applicant further argues as follows:
Further, as Aksu operates in a very different manner from Bennis, it is deemed that it  would not have been obvious to combine the two references, let alone all three references. It is also deemed that active does not mean the same thing as congested.  Throughout the specification of Bennis, reference is made many times to small cells. Para. 0022 refers to "this use of small cell...is used to optimize the overall network performance". Para. 0024 states "small cells engage in a long-term self-organizing process by learning their optimal transmission configuration over both licensed and unlicensed band. Para. 0025 refers to small cell base stations (SCBSs) 120, and SCBS is used just about everywhere in Bennis. The entire focus of Bennis is on small cells. That is not the case with respect to Barkley and Aksu, where no mention is made to small cells, and thus it would not have been obvious to combine Bennis with Barkley and Aksu.

Examiner respectfully disagrees. Firstly, in response to applicant's argument that Bennis and its focus on small cells is nonanalogous art, it has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to the particular problem with which the applicant was concerned, in order to be relied upon as a basis for rejection of the claimed invention.  See In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  
Secondly, in response to applicant’s argument that there is no teaching, suggestion, or motivation to combine the references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  
In this case, Prior art reference Barkley is generally cited and directed to identifying low-latency services at a communication apparatus. In an analogous art, prior art reference Aksu is directed to shared spectrum load balancing based on a network load. Aksu teaches techniques to improve performance (e.g., throughput, latency, and/or reliability) experienced by the particular user device. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barkley with the teachings of Aksu. Aksu provides a solution in which a system utilizes a base station to perform carrier aggregation in which multiple carriers are used for a particular user device to improve throughput, latency, and reliability experienced by the particular user device (Aksu Abstract; Paragraph [0009-0016]).
Further in an analogous art, prior art reference Bennis is directed to a method and apparatus for inter-RAT integration. Bennis teaches off-loading data traffic from user equipment in a coverage area of a cell from a first band to second band.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barkley in view of Aksu with the teachings of Bennis. Bennis provides a solution in which better managed small cell operation transmitting over the licensed spectrum can yield better overall network performance gains (Barkley Abstract; Paragraph [0001-0008]). 
That is the references are directed to improving user and network performance in an application/traffic aware techniques including the teachings of Aksu and Bennis for off-loading/handing over traffic based on load and overload (congestion) situations.

Applicant’s arguments with respect to claim(s) 33 and 43 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The rejection has been revised and set forth below (See Office Action).
Applicant particularly argues the references fail to disclose determining that the application program comprising the low-latency service is running on the terminal when the terminal determines that the N application programs comprise an application program that is the same as an application program in an application program list, wherein each application program in the application program list is an application program corresponding to a low-latency service.
While prior art reference Barkley discloses identification of low-service application programs running on the terminal, Barkley fails to explicitly disclose wherein each application program in the application program list is an application program corresponding to a low-latency service.
However, newly applied prior art reference Lim more specifically teaches determining that the application program comprising the low-latency service is running on the terminal when the terminal determines that the N application programs comprise an application program that is the same as an application program in an application program list, wherein each application program in the application program list is an application program corresponding to a low-latency service (Lim Paragraph [0062] the operator may forward in advance a list of low-latency services corresponding to MT support services to the low-latency UE through Open Mobile Alliance-Device Management (OMA-DM), etc. In this case, the low-latency UE stores the list received from the operator and recognizes the low-latency services corresponding to the MT support services. Thus, once receiving the support service list through the low-latency BS, the low-latency UE may identify the MT support services recognized from the low-latency services included in the support service list).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barkley in view of Aksu and Bennis with the teachings of Lim. Lim provides a solution for enables positioning the low-delay base station in a domain of a low-delay terminal for supporting a low-delay service and the mobile end service so as to avoid unnecessarily performing of position registration procedure and reduce waste of resources due to unnecessary setting of a bearer according to set up of the low-delay base station server. The method enables performing service area update when target condition is satisfied in the low-delay base station so as to efficiently provide a mobile end signal of a corresponding low-delay service for the low-delay terminal (Lim Abstract; Paragraph [0002-0013]).


All remaining arguments presented by Applicant not specifically addressed herein and directed to various dependent claims are found unpersuasive for the same reasons as stated herein, supra, with regard to independent claims.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 28, 33, 38 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Barkley et al. U.S. Patent Application Publication 2004/0248553, hereinafter Barkley, in view of Aksu U.S. Patent Application Publication 2016/0381600, hereinafter Aksu, and Bennis U.S. Patent Application Publication 2014/0269300, hereinafter Bennis.

Regarding Claim 28, Barkley discloses a data packet transmission method (Abstract; Figure 1-3; Paragraph [0021-0026]) , comprising: 
obtaining N application programs running on a terminal, wherein N is an integer greater than 0 (Figure 3; Paragraph [0031] determination may be made internally by an application on the wireless device or in response to an indication from an independent agent internal or external to the wireless device. Some applications are more sensitive to latency requirements and will be referred to herein as low latency applications. Such low latency application include, for example, voice over IP, video, interactive whiteboard, video teleconferencing, or streaming applications (e.g., music streaming) especially if those streaming application have limited buffering capability. The wireless device 220 may make this determination in response to an express statement by the application, or may simply infer the same based on an identification of the application. For example, the wireless device may maintain a list of application identifiers associated with those applications that are (or are not) low latency applications). 
Barkley discloses data transmission in which a determination is made on a number of applications running on a terminal. Barkley fails to disclose determining whether an unlicensed frequency band is in a congestion state or not when the N application programs comprise an application program comprising a low-latency service and instructing a network device to schedule a data packet of the terminal to a licensed frequency band for transmission when the unlicensed frequency band is in a congestion state.
However, Aksu teaches determining whether an unlicensed frequency band is in a congestion state or not when the N application programs comprise an application program comprising a low-latency service (Paragraph [0010] Unlicensed and shared spectrum bands in which This network load information may be used to load balance user devices across available bands (e.g., carrier aggregation may be performed, across multiple bands, when respective bands are not overloaded); Paragraph [0016] Load balancer including one or more devices performing load balancing of user devices with their respective carriers (i.e., unlicensed and licensed bands). Load balancer 112 may determine measures of load associated with particular carriers, associated with base station 110, and may make handover decisions based on the measures of load. For example, if a first carrier is relatively overloaded (congested), while a second carrier is relatively underutilized, load balancer 112 may output an instruction to base station 110 to hand over one or more user devices 105, connected to the first carrier, to the second carrier. Additionally, or alternatively, load balancer 112 may make load balancing decisions based on factors such as a device type of user device 105 and/or a traffic type associated with user device 105; Paragraph [0036] Various low-latency traffic services; Paragraph [0038] load balancing module 320 may receive access permission information, for a particular shared frequency band, indicating a maximum level of load for the particular shared frequency band. Load balancing module 320 may determine, based on cell analytics information, whether the particular shared frequency band is overloaded. If the particular shared frequency band is overloaded, load balancing module 320 may determine which user device(s) 105 to hand over to a different frequency band, and may further determine to which frequency band(s) user device(s) 105 should be handed over. Load balancing module 320 may, in some implementations, use information regarding the unlicensed spectrum (e.g., signal strength information) when determining a load of the unlicensed spectrum, and may select the unlicensed spectrum or the shared spectrum, for a particular user device 105, based on the relative loads of the unlicensed and the shared spectrums),
and instructing a network device to schedule a data packet of the terminal to a licensed frequency band for transmission when the unlicensed frequency band is in a congestion state (Figure 1-5; Paragraph [0014-0016 and 0043-0049] Determining (at 410) one or more measures of load associated with an unlicensed spectrum RAT and/or a shared spectrum RAT. For example, as described above with respect to licensed spectrum interface 205 and/or cell analytics module 315, load balancer 112 may determine one or more measures of load associated with a network that corresponds to an unlicensed spectrum RAT (e.g., an LTE-U network associated with base station 110, an LTE-LAA network associated with base station 110, or the like), and/or with a network that corresponds to a shared spectrum RAT (e.g., a shared 3.5 GHz frequency band of an LTE network associated with base station 110); Process 400 may further include instructing (at 420) the user device to attach to a particular network that corresponds to the selected spectrum; That is if the unlicensed frequency band is in a congested state and instruction may be indicated to schedule data using a licensed frequency band for transmission).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barkley with the teachings of Aksu. Aksu provides a solution in which a system utilizes a base station to perform carrier aggregation in which multiple carriers are used for a particular user device to improve throughput, latency, and reliability experienced by the particular user device (Aksu Abstract; Paragraph [0009-0016]).
Barkley in view of Aksu disclose determining whether an unlicensed frequency band is in a congestion state or not when the N application programs comprise an application program and briefly disclose handover of a terminal in data is transmitted in a licensed frequency band when the unlicensed frequency band is in a congestion state but Aksu may not explicitly disclose low-latency services and instructing a network device to schedule a data packet of the terminal to a licensed frequency band for transmission when the unlicensed frequency band is in a congestion state.
However, Bennis more specifically teaches low-latency services and instructing a network device to schedule a data packet of the terminal to a licensed frequency band for transmission when the unlicensed frequency band is in a congestion state (Paragraph [0021-0024 and 0038-0048] A self-organizing, traffic off-loading framework is proposed. In this framework, small cells (seamlessly) steer their respective traffic between 3G (licensed) and Wi-Fi (unlicensed) radio access technologies (RATs) as a function of (heterogeneous) users' traffic requirements, network load, and interference levels. Leveraging the unlicensed but potentially congested Wi-Fi band, small cells engage in a long-term self-organizing process by learning their optimal transmission configuration over both licensed and unlicensed bands. a proactive look-ahead scheduling mechanism is used by which traffic suitable for delay-tolerant applications (e.g., e-mail) is off-loaded to the Wi-Fi network while delay stringent applications (e.g., video, streaming, and the like) are steered towards the licensed spectrum with quality-of-service (QoS) guarantees. This long-term self-organizing learning process on the Wi-Fi band is carried out on a faster time-scale, as compared to the licensed band, in which the goal is to balance the load between both RATs. Providing the cross-system learning framework with the proactive look-ahead scheduling mechanism leads to significant gains, thereby outperforming other traffic steering and off-loading policies; The SCBS schedules UEs according to their QoS requirements by considering instantaneous channel conditions and completion time of each transmission. In short, the SCBSs 120 carry out their (long-term) traffic aware scheduling procedure on the resource blocks of the selected sub-band in the licensed spectrum, whereas in the unlicensed band, a sub-band is allocated to a given UE 140 and for a fixed transmission time; That is based on the load and overloaded congested unlicensed band traffic can be scheduled to the terminal in a licensed frequency band).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barkley in view of Aksu with the teachings of Bennis. Bennis provides a solution in which better managed small cell operation transmitting over the licensed spectrum can yield better overall network performance gains (Barkley Abstract; Paragraph [0001-0008]). 

Regarding Claim 38, Barkley discloses a communications apparatus, comprising: a processor (Abstract; Figure 1-3; Paragraph [0021-0026]), configured to:
obtain N application programs that are running on the terminal, wherein N is an integer greater than 0 (Determination may be made internally by an application on the wireless device or in response to an indication from an independent agent internal or external to the wireless device. Some applications are more sensitive to latency requirements and will be referred to herein as low latency applications. Such low latency application include, for example, voice over IP, video, interactive whiteboard, video teleconferencing, or streaming applications (e.g., music streaming) especially if those streaming application have limited buffering capability. The wireless device 220 may make this determination in response to an express statement by the application, or may simply infer the same based on an identification of the application. For example, the wireless device may maintain a list of application identifiers associated with those applications that are (or are not) low latency applications). 
Barkley discloses data transmission in which a determination is made on a number of applications running on a terminal. Barkley fails to disclose determining whether an unlicensed frequency band is in a congestion state; and a transceiver, configured to: instruct a network device to schedule a data packet of the terminal to a licensed frequency band for transmission when the N application programs comprise an application program comprising a low-latency service and the unlicensed frequency band is in a congestion state.
However, Aksu teaches determining whether an unlicensed frequency band is in a congestion state (Paragraph [0010] Unlicensed and shared spectrum bands in which This network load information may be used to load balance user devices across available bands (e.g., carrier aggregation may be performed, across multiple bands, when respective bands are not overloaded); Paragraph [0016] Load balancer including one or more devices performing load balancing of user devices with their respective carriers (i.e., unlicensed and licensed bands). Load balancer 112 may determine measures of load associated with particular carriers, associated with base station 110, and may make handover decisions based on the measures of load. For example, if a first carrier is relatively overloaded (congested), while a second carrier is relatively underutilized, load balancer 112 may output an instruction to base station 110 to hand over one or more user devices 105, connected to the first carrier, to the second carrier. Additionally, or alternatively, load balancer 112 may make load balancing decisions based on factors such as a device type of user device 105 and/or a traffic type associated with user device 105; Paragraph [0038] load balancing module 320 may receive access permission information, for a particular shared frequency band, indicating a maximum level of load for the particular shared frequency band. Load balancing module 320 may determine, based on cell analytics information, whether the particular shared frequency band is overloaded. If the particular shared frequency band is overloaded, load balancing module 320 may determine which user device(s) 105 to hand over to a different frequency band, and may further determine to which frequency band(s) user device(s) 105 should be handed over. Load balancing module 320 may, in some implementations, use information regarding the unlicensed spectrum (e.g., signal strength information) when determining a load of the unlicensed spectrum, and may select the unlicensed spectrum or the shared spectrum, for a particular user device 105, based on the relative loads of the unlicensed and the shared spectrums); 
and a transceiver, configured to: instruct a network device to schedule a data packet of the terminal to a licensed frequency band for transmission when the N application programs comprise an application program comprising a low-latency service and the unlicensed frequency band is in a congestion state (Figure 1-5; Paragraph [0014-0016 and 0043-0049] Determining (at 410) one or more measures of load associated with an unlicensed spectrum RAT and/or a shared spectrum RAT. For example, as described above with respect to licensed spectrum interface 205 and/or cell analytics module 315, load balancer 112 may determine one or more measures of load associated with a network that corresponds to an unlicensed spectrum RAT (e.g., an LTE-U network associated with base station 110, an LTE-LAA network associated with base station 110, or the like), and/or with a network that corresponds to a shared spectrum RAT (e.g., a shared 3.5 GHz frequency band of an LTE network associated with base station 110); Process 400 may further include instructing (at 420) the user device to attach to a particular network that corresponds to the selected spectrum; That is if the unlicensed frequency band is in a congested state and instruction may be indicated to schedule data using a licensed frequency band for transmission; Paragraph [0036] Various low-latency traffic services).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barkley with the teachings of Aksu. Aksu provides a solution in which a system utilizes a base station to perform carrier aggregation in which multiple carriers are used for a particular user device to improve throughput, latency, and reliability experienced by the particular user device (Aksu Abstract; Paragraph [0009-0016]).
Barkley in view of Aksu disclose determining whether an unlicensed frequency band is in a congestion state or not when the N application programs comprise an application program comprising a low-latency service and briefly disclose handover of a terminal in data is transmitted in a licensed frequency band when the unlicensed frequency band is in a congestion state but Aksu may not explicitly disclose low-latency services and a transceiver, configured to: instruct a network device to schedule a data packet of the terminal to a licensed frequency band for transmission when the N application programs comprise an application program comprising a low-latency service and the unlicensed frequency band is in a congestion state.
However, Bennis more specifically teaches low-latency services and a transceiver, configured to: instruct a network device to schedule a data packet of the terminal to a licensed frequency band for transmission when the N application programs comprise an application program comprising a low-latency service and the unlicensed frequency band is in a congestion state (Paragraph [0021-0024 and 0038-0048] A self-organizing, traffic off-loading framework is proposed. In this framework, small cells (seamlessly) steer their respective traffic between 3G (licensed) and Wi-Fi (unlicensed) radio access technologies (RATs) as a function of (heterogeneous) users' traffic requirements, network load, and interference levels. Leveraging the unlicensed but potentially congested Wi-Fi band, small cells engage in a long-term self-organizing process by learning their optimal transmission configuration over both licensed and unlicensed bands. a proactive look-ahead scheduling mechanism is used by which traffic suitable for delay-tolerant applications (e.g., e-mail) is off-loaded to the Wi-Fi network while delay stringent applications (e.g., video, streaming, and the like) are steered towards the licensed spectrum with quality-of-service (QoS) guarantees. This long-term self-organizing learning process on the Wi-Fi band is carried out on a faster time-scale, as compared to the licensed band, in which the goal is to balance the load between both RATs. Providing the cross-system learning framework with the proactive look-ahead scheduling mechanism leads to significant gains, thereby outperforming other traffic steering and off-loading policies; The SCBS schedules UEs according to their QoS requirements by considering instantaneous channel conditions and completion time of each transmission. In short, the SCBSs 120 carry out their (long-term) traffic aware scheduling procedure on the resource blocks of the selected sub-band in the licensed spectrum, whereas in the unlicensed band, a sub-band is allocated to a given UE 140 and for a fixed transmission time; That is based on the load and overloaded congested unlicensed band traffic can be scheduled to the terminal in a licensed frequency band).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barkley in view of Aksu with the teachings of Bennis. Bennis provides a solution in which better managed small cell operation transmitting over the licensed spectrum can yield better overall network performance gains (Barkley Abstract; Paragraph [0001-0008]). 

Claims 33 and 43 are rejected under 35 U.S.C. 103 as being unpatentable over Barkley in view of Aksu and Bennis as applied to claim 28 and 38 above, and further in view of Lim et al. U.S. Patent Application Publication 2017/0353849, hereinafter Lim.

Regarding Claim 43, Barkley in view of Aksu and Bennis as disclose the method and apparatus according to Claim 28 and 38. Barkley in view of Aksu and Bennis briefly disclose identification of low-service application programs running on the terminal but fail to explicitly disclose determining that the application program comprising the low-latency service is running on the terminal when the terminal determines that the N application programs comprise an application program that is the same as an application program in an application program list, wherein each application program in the application program list is an application program corresponding to a low-latency service.
However, Lim more specifically teaches determining that the application program comprising the low-latency service is running on the terminal when the terminal determines that the N application programs comprise an application program that is the same as an application program in an application program list, wherein each application program in the application program list is an application program corresponding to a low-latency service (Lim Paragraph [0062] the operator may forward in advance a list of low-latency services corresponding to MT support services to the low-latency UE through Open Mobile Alliance-Device Management (OMA-DM), etc. In this case, the low-latency UE stores the list received from the operator and recognizes the low-latency services corresponding to the MT support services. Thus, once receiving the support service list through the low-latency BS, the low-latency UE may identify the MT support services recognized from the low-latency services included in the support service list).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barkley in view of Aksu and Bennis with the teachings of Lim. Lim provides a solution for enables positioning the low-delay base station in a domain of a low-delay terminal for supporting a low-delay service and the mobile end service so as to avoid unnecessarily performing of position registration procedure and reduce waste of resources due to unnecessary setting of a bearer according to set up of the low-delay base station server. The method enables performing service area update when target condition is satisfied in the low-delay base station so as to efficiently provide a mobile end signal of a corresponding low-delay service for the low-delay terminal (Lim Abstract; Paragraph [0002-0013]).

Claims 34 and 44 are rejected under 35 U.S.C. 103 as being unpatentable over Barkley in view of Aksu and Bennis as applied to claim 28 and 38 above, and further in view of Jang et al. U.S. Patent Application Publication 2017/0311170, hereinafter Jang.

Regarding Claim 34 and 44, Barkley in view of Aksu and Bennis disclose the method and apparatus according to Claim 28 and 38. Barkley in view of Aksu and Bennis disclose detecting a congestion state but fail to disclose wherein the instructing the network device to schedule the data packet of the terminal to the licensed frequency band for transmission comprises: instructing, by sending capability information of the terminal to the network device, the network device to schedule the data packet of the terminal to the licensed frequency band for transmission, wherein the capability information indicates that the terminal does not have a capability of supporting licensed assisted access (LAA).
However, Jang more specifically teaches wherein the instructing the network device to schedule the data packet of the terminal to the licensed frequency band for transmission comprises: instructing, by sending capability information of the terminal to the network device, the network device to schedule the data packet of the terminal to the licensed frequency band for transmission, wherein the capability information indicates that the terminal does not have a capability of supporting licensed assisted access (LAA) (Paragraph [0008-0009, 0060-0063, 0087]; Claim 5 UE capability information indicated indicating that the terminal does not support a licensed assisted access (LAA) function).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barkley in view of Aksu and Bennis with the teachings of Jang. Jang provides a solution in which a terminal can guide the detaching of the setup of the second band cell without detaching from the base station or changing the UE capability information. The base station that has received the internet database connector (IDC) indication message can detach the second band cell related setup information from the terminal in order to prevent the collision in the second band (Jang Abstract; Paragraph [0009-0017]).

Claims 35 and 45 are rejected under 35 U.S.C. 103 as being unpatentable over Barkley in view of Aksu and Bennis as applied to claim 28 and 38 above, and further in view of Gupta et al. U.S. Patent Application Publication 2018/0124643, hereinafter Gupta.

Regarding Claim 35 and 45, Barkley in view of Aksu and Bennis disclose the method and apparatus according to Claim 28 and 38. Barkley in view of Aksu and Bennis disclose detecting a congestion state but fail to disclose wherein the instructing, the network device to schedule the data packet of the terminal to the licensed frequency band for transmission comprises: when a channel quality indicator CQI in the unlicensed frequency band is less than or equal to a preset CQI, instructing, by sending the CQI in the unlicensed frequency band to the network device, the network device to schedule the data packet of the terminal to the licensed frequency band for transmission.
However, Gupta more specifically teaches wherein the instructing, the network device to schedule the data packet of the terminal to the licensed frequency band for transmission comprises: when a channel quality indicator CQI in the unlicensed frequency band is less than or equal to a preset CQI, instructing, by sending the CQI in the unlicensed frequency band to the network device, the network device to schedule the data packet of the terminal to the licensed frequency band for transmission (Figure 5; Paragraph [0028] The device can calculate the Channel Quality Indicator (CQI) of the LTE-U it is operating on with the LTE-U eNodeB. At 540, if 540 the CQI is greater than a threshold, then the device can continue operation with the LTE-U eNodeB. At 540, if the CQI is less than a threshold, at 530, the device can disable LTE-U communication. According to a possible implementation, the CQI can be based on a Packet Error Rate (PER), where a high packet error rate can result in a low CQI).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barkley in view of Aksu and Bennis with the teachings of Gupta. Gupta provides a solution which enables using long term evolution advanced to provide better and more reliable links, better performance, better efficiency in Medium Access Control (MAC), better wireless communication device management and excellent coverage (Gupta Abstract; Paragraph [0002-0004 and 0021]).

Claims 36 and 46 are rejected under 35 U.S.C. 103 as being unpatentable over Barkley in view of Aksu and Bennis as applied to claim 28 and 38 above, and further in view of Xu et al. U.S. Patent Application Publication 2018/0109987, hereinafter Xu.

Regarding Claim 36 and 46, Barkley in view of Aksu and Bennis disclose the method and apparatus according to Claim 28 and 38. Barkley in view of Aksu and Bennis disclose detecting a congestion state but fail to disclose wherein the instructing the network device to schedule the data packet of the terminal to the licensed frequency band for transmission comprises: instructing, by sending an A2 event measurement report corresponding to the unlicensed frequency band to the network device, the network device to schedule the data packet of the terminal to the licensed frequency band for transmission, wherein the A2 event measurement report is used to indicate that signal quality of the unlicensed frequency band that has been configured for the terminal is less than a first quality threshold.
However, Xu more specifically teaches wherein the instructing the network device to schedule the data packet of the terminal to the licensed frequency band for transmission comprises: instructing, by sending an A2 event measurement report corresponding to the unlicensed frequency band to the network device, the network device to schedule the data packet of the terminal to the licensed frequency band for transmission, wherein the A2 event measurement report is used to indicate that signal quality of the unlicensed frequency band that has been configured for the terminal is less than a first quality threshold (Paragraph [0070 and 0110] The user equipment communicates with the base station over a primary component carrier PCC (corresponding to a primary cell Pcell) on a licensed frequency band and a secondary component carrier SCC (corresponding to a secondary cell Scell) on an unlicensed frequency band; The L3 filtering unit continuously outputs a lower measurement result and thus may trigger a predetermined report event, such as an event A2 (quality of a serving cell is lower than a threshold)/A6 (quality of an intra-frequency adjacent cell is higher than quality of a secondary cell) in the LTE-A, thereby wasting signaling resources and even resulting in that the base station improperly or frequently deactivates/replaces the corresponding SCC; That is the user equipment sends an A2 measurement report corresponding to the unlicensed frequency band and it is determined to deactivate the corresponding unlicensed frequency and utilize a licensed frequency band).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barkley in view of Aksu and Bennis with the teachings of Xu. Xu provides a solution in which a measurement unit measures time by aligning a time reference signal so as to reduce energy consumption of the user equipment and improve accuracy and reliability of the measuring result (Xu Abstract; Paragraph [0001-0013]).

Claims 37 and 47 are rejected under 35 U.S.C. 103 as being unpatentable over Barkley in view of Aksu and Bennis as applied to claim 28 and 38 above, and further in view of Nagata et al. U.S. Patent Application Publication 2016/0057693, hereinafter Nagata.

Regarding Claim 37 and 47, Barkley in view of Aksu and Bennis disclose the method and apparatus according to Claim 28 and 38. Barkley in view of Aksu and Bennis disclose detecting a congestion state but fail to disclose wherein the determining whether the unlicensed frequency band is in the congestion state or not further comprises: determining, based on a quantity of discovery reference signals DRSs received in the unlicensed frequency band in a preset time period, that the unlicensed frequency band is in the congestion state.
	However, Nagata more specifically teaches wherein the determining whether the unlicensed frequency band is in the congestion state or not further comprises: determining, based on a quantity of discovery reference signals DRSs received in the unlicensed frequency band in a preset time period, that the unlicensed frequency band is in the congestion state (Figure 19; Paragraph [0094] Each user apparatus UE performs signaling to transmit a control signal including information indicating congestion to the base station eNB. A method for measuring congestion by the user apparatus UE is not limited to a particular method, for example, the status of congestion can be estimated by measuring the number of received discovery signals, frequency of collision of transmitted discovery signal with another discovery signal, and the like. The user apparatus UE transmits, to the base station eNB, information (congestion information) indicating congestion measured by the user apparatus UE by the signaling).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Barkley in view of Aksu and Bennis with the teachings of Nagata. Nagata provides a solution in which since the pattern selection unit selects discovery resource in order to transmit discovery signal out of determined resource group, the distributed discovery and centralized discovery are mixed reliably and the collision of the discovery signal can be reduced (Nagata Abstract; Paragraph [0008-00020 and 0068]).

Allowable Subject Matter
Claims 29-32 and 39-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  

Regarding Claim 29 and 39, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim “wherein the determining whether the N application programs comprise the application program comprising the low-latency service comprises: collecting, in a preset period, statistics about a quantity of uplink data packets of each of the N application programs, and when a quantity of uplink data packets of at least one of the N application programs is greater than a first threshold, determining that the application program comprising a low-latency service is running on the terminal.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 30 and 40, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim “wherein the determining that the N application programs comprise the application program comprising the low-latency service comprises: collecting, in a preset period, statistics about a quantity of downlink data packets of each of the N application programs, and determining that the application program comprising a low-latency service is running on the terminal when a quantity of downlink data packets of at least one of the N application programs is greater than a second threshold.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 31 and 41, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim “wherein the determining that the N application programs comprise the application program comprising the low-latency service comprises: collecting, in a preset period, statistics about a quantity of sockets used by each of the N application programs, and when a quantity of sockets used by at least one of the N application programs is greater than a third threshold, determining that the application program comprising a low-latency service is running on the terminal.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Regarding Claim 32 and 42, the prior art of record fail to disclose, alone or in any reasonable combination, as required by the dependent claim “wherein the determining that the N application programs comprise the application program comprising the low-latency service comprises: collecting, in a preset period, statistics about a data transmission rate of a data packet of each of the N application programs, and when a data transmission rate of a data packet of at least one of the N application programs is greater than a fourth threshold, determining that the application program comprising a low-latency service is running on the terminal.”
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding claim limitations, and any intervening claim limitations.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IVAN O LATORRE whose telephone number is (571)272-6264. The examiner can normally be reached 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on (571) 272-7884. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

IVAN O. LATORRE
Primary Examiner
Art Unit 2414



/IVAN O LATORRE/Primary Examiner, Art Unit 2414